DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 2, 6-8, 12, 13, 15, 17, 18 have been canceled. Claim 21 has been added. Claims 3-5, 9-11, 14, 16, 19-21 are pending. 
Applicant's arguments filed 4-8-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicants elected Group I, claims 1-13, with traverse in the reply filed on 11-8-21 is acknowledged. The traversal was persuasive, and the restriction was withdrawn. 
Claims 3-5, 9-11, 14, 16, 19-21 are under consideration. 
Claim objections
In claims 4, 9 “[[1]]3” it is assumed “1” is being deleted. 
In claim 5, “[[1]]4” it is assumed “1” is being deleted.
In claims 11, 14, 16 “(SEQ ID NO: [[03]]01)”, it is assumed “03” is being deleted. Claims 14, 16 are mislabeled “withdrawn”. 
In claim 19, “[[17]]11” it is assumed “1” is being deleted.
In claim 20, “[[18]]14” it is assumed “1” is being deleted.

In claims 1, 11, 14, 16 “encoding a polypeptide” should be ---encoding a protein---. 
In claim 3, “A vector comprising, nucleic acid sequence…” should be --- A vector comprising[[
In claims 4, 19-21, the phrase “wherein the nucleic acid sequence encoding a polypeptide encodes a retinoic acid-inducible gene I (RIG-I) protein” can be written more simply as ---“wherein the protein is 
In claim 5, “wherein the RIG-I having…” should be ---wherein the RIG-I protein has…---. 
In claim 11, “host chicken” should be ---chicken---, and “host cell” should be ---chicken cell---.
In claim 16, there should be a step of obtaining a chicken resistant to disease from the chicken embryo. 
In claim 19, “recombinant host cell” should be ---recombinant chicken cell---. 
In claim 20, “The transgenic animal” should be ---The transgenic chicken---.

Claim Rejections - 35 USC § 112
Enablement
Claims 3-5, 9-11, 14, 16, 19-20 remain and claims 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a vector comprising a nucleic acid sequence encoding a protein operably linked to a promoter comprising the nucleic acid sequence of SEQ ID NO: 1, does not reasonably provide enablement for


 any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 (claims 1, 11, 14), any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 and further comprises, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 5, 6, and 7 (claim 2), any promoter that is at least 85% or 90% identical to SEQ ID NO: 1 (claims 3, 17, 18) other than the entirety of SEQ ID NO: 1, any RIG-I protein that is at least 75% identical to SEQ ID NO: 11 (claim 5) other than the entirety of SEQ ID NO: 11, any promoter that is at least 80% identical to SEQ ID NO: 9 (claim 7), any promoter that is at least 80% identical to SEQ ID NO: 2 (claim 8), any transgenic chicken, pheasant, quail, or turkey comprising any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 operably linked to a nucleic acid sequence encoding any protein (claim 14), or making a transgenic chicken that is resistant to disease caused by avian influenza infection (claim 16).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Withdrawn rejections
The rejection regarding making/using any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 (claims 1, 11, 14) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1 has been withdrawn because claim 1 has been canceled and because claims 11 and 14 have been limited to a promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
The rejection regarding making/using any promoter that is at least 85% or 90% identical to SEQ ID NO: 1 (claims 3, 17, 18) other than the entirety of SEQ ID NO: 1 has been withdrawn because claim 3 has been limited to a promoter comprising the nucleic acid sequence of SEQ ID NO: 1, and claims 17 and 18 have been canceled. 
The rejection regarding making/using any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is at least 80% identical to SEQ ID NO: 9 (claim 7) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1 has been withdrawn because the claim has been canceled. 
The rejection regarding making/using any promoter that is at least 80% identical to SEQ ID NO: 2 (claim 8) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1 has been withdrawn because the claim has been canceled. 
Pending rejections
i) The specification does not enable making/using any RIG-I protein that has the amino acid sequence of SEQ ID NO: 11 or a variant having an amino acid substitution in a corresponding position of another avian RIG-I (claim 5) other than the entirety of SEQ ID NO: 11. 
Claim 5 requires the vector of claim 1 encodes an RIG-I protein that has the amino acid sequence of SEQ ID NO: 11 or a variant having an amino acid substitution in a corresponding position of another avian RIG-I. 
However, the specification does not teach any RIG-I protein that has the amino acid sequence of SEQ ID NO: 11 or a variant having an amino acid substitution in a corresponding position of another avian RIG-I other than the entirety of SEQ ID NO: 11. The specification does not any assay for identifying RIG-I proteins having the desired function. The specification does not reasonably teach that any proteins that have are a variant of having an amino acid substitution in a corresponding position of another avian RIG-I exist. The specification does not reasonably correlate the entirety of SEQ ID NO: 11 to any protein containing a variant of SEQ ID NO: 11 having an amino acid substitution in a corresponding position of another avian RIG-I, particularly those that have RIG-I function. 
Given the lack of guidance in the specification regarding variants of SEQ ID NO: 11, it would have required those of skill undue experimentation to determine how to make/use any variant of SEQ ID NO: 11 having an amino acid substitution in a corresponding position of another avian RIG-I as broadly encompassed by claim 5 other than an RIG-I protein comprising the amino acid sequence of SEQ ID NO: 11. 
ii) The specification does not enable making/using any recombinant chicken cell as broadly encompassed by claim 11 or any transgenic chicken as broadly encompassed by claim 14 comprising any promoter comprising SEQ ID NO: 1 operably linked to a nucleic acid sequence encoding a protein. 
Example 6 (pg 34) explicitly discusses the divergent phylogenetic relationship of RIG-I across avian species (Fig. 5C; pg 6, para 35). Therefore, the function of the duck RIG-I promoter of SEQ ID NO: 1 in species other than ducks was unpredictable. 
Example 7 (pg 34) is prophetic and suggests making knockin chicken cells using TALENs and ZFNs (para 136) and CRISPR (para 137). 
Example 8 (pg 36) is prophetic and suggests making knockin chickens using “the [duck RIG-I] promoter and DDX58 (RIG-I coding sequence) [or] the intact 20kb DDX58 gene” introduced into chicken PGCs using CRISPR technology (para 142).
However, the specification does not teach the specific structure of any target sequences in any chicken gene, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, or the phenotype of the recombinant chicken cell or transgenic chicken after “knockin”. 
Most specifically, the specification does not teach how the structure/function of the duck RIG-I promoter would function in the cell of claim 11, the “knockin” chicken cell of Example 7 or a transgenic chicken in claim 14. The specification does not provide any indication of how the duck RIG-I promoter will function in chicken cells as required in claim 11, or in a transgenic chicken as required in claim 14. The specification does not provide reasonable guidance that the duck promoter would be “interferon-inducible” in species other than duck. 
Paragraph 139 discusses “targeting of the gene to the region of the chicken genome where the DDX58 gene is missing [ ] because of a large scale rearrangement that reversed the arms of the Z chromosome. [ ]The gene can be inserted in the Z chromosome.” Pg 35, para 140, states “the duck DDX58 gene is inserted into the chicken Z chromosome”. However, claim 11 is not limited to a cell in which the DDX58 gene is missing or inserting a duck DDX58 gene into the chicken Z chromosome. The specification does not teach how the structure/function of the duck RIG-I promoter would function when targeted to the missing DDX58 gene or chromosome Z. The specification does not teach the specific structure of any target sequences in any chicken missing DDX58 gene or Z chromosome, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, or the phenotype of the cell or transgenic chicken cell after “knockin” into a missing DDX58 gene or chromosome Z. The specification does not provide reasonable guidance that the duck promoter would be “interferon-inducible” in any missing DDX58 gene or chromosome Z of any species.
Paragraph 140 states “One approach involves using double-strand breaks made with CRISPR/Cas9 RNA using guide RNAs targeted to the Z chromosome sequence in the gene interval adjacent to the acontinase I gene (Fig X)”; however, the figure has not been provided, the specific structure of the gRNA target sequences in “the Z chromosome sequence in the gene interval adjacent to the acontinase I gene” have not been provided. Nor are they readily apparent from any known any chicken genome alignment. 
Paragraph 140 contemplates a “DDX58 chicken cell line” used to confirm regulation of RIG-I in response to interferon (last 3 lines of pg 35); however, the structure of the DDX58 chicken cell line is not disclosed or readily apparent. 
The specification does not teach the specific structures of any chicken gene for knocking in a construct comprising the duck DDX58 (RIG-I) promoter or for knocking in a construct comprising the entire duck DDX58 (RIG-I) gene. The specification does not teach the specific structure of the genetic modification obtained or the phenotype of a chicken having any genetic modification as broadly encompassed by claim 16. The specification does not teach the specific structure of the genetic modification in which a construct comprising the duck RIG-I promoter or the entire duck RIG-I gene is inserted into the genome of a chicken that confers influenza resistance. 
Claim 11 encompasses a recombinant chicken cell in vivo or in vitro. Claim 11 is rejected for reasons of record regarding a recombinant chicken cell in a transgenic chicken. While in vitro embodiments may be envisioned, the specification lack enablement for how to use an isolated recombinant chicken cell to make a transgenic chicken, and the specification does not provide any other use for an isolated recombinant chicken cell. Therefore, both in vivo and in vitro embodiments of claim 11 are included in this rejection. 
Given the lack of guidance in the specification regarding how to overcome the unpredictability of the RIG-I promoter in non-duck species (Example 6) so that those of skill would be able to use the duck RIG-I promoter in chicken cells, specifically as an “interferon-inducible” promoter, it would have required those of skill undue experimentation to determine how to make/use any promoter that contains SEQ ID NO: 1 in any recombinant chicken cell in claim 11 or any transgenic chicken in claim 14. 
iii) The specification does not enable making/using any transgenic chicken that is resistant to disease caused by avian influenza infection (claim 16). 
Claim 16 requires making a transgenic chicken that is resistant to disease caused by avian influenza infection using a construct comprising a promoter comprising SEQ ID NO: 1 operably linked to a nucleic acid sequence encoding any protein.  
Examples 6 and 7 are discussed above.  
Example 8 (pg 36) is prophetic and suggests making knockin chickens using “the [duck RIG-I] promoter and DDX58 (RIG-I coding sequence) [or] the intact 20kb DDX58 gene” introduced into chicken PGCs using CRISPR technology (para 142).
However, the specification does not teach the specific structure of any target sequences in any chicken, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, the structure of the coding region operably linked to the duck RIG-I promoter, or the phenotype of the transgenic chicken after “knockin”. The question is not whether CRISPR technology would work in chicken PGCs or making transgenic chickens. The question is whether applicants adequately taught how to make any chickens with any of the genetic modifications contemplated in the specification or as broadly encompassed by claim 16. 
Most specifically, the specification does not teach how the structure/function of the duck RIG-I promoter would function in the transgenic chicken of claim 16, specifically to confer resistance to avian influenza infection to the chicken. The specification does not provide reasonable guidance that the duck promoter would be “interferon-inducible” in a transgenic chicken. The specification does not teach what protein is required to be operably linked to the duck RIG-I promoter to confer resistance to avian influenza infection to the chicken. The specification does not teach where to incorporate a construct that confers avian influenza resistance into the genome of a chicken. The specification does not teach the specific structure of the target sequence, gRNAs, or exogenous homology template comprising the duck RIG-I required to confer influenza resistance to a transgenic chicken. 
The specification does not teach the specific structures of any chicken gene for knocking in a construct comprising the duck DDX58 (RIG-I) promoter or for knocking in a construct comprising the entire duck DDX58 (RIG-I) gene by teaching the target sequences of the endogenous gene, the specific structure of the gRNAs required to target any chicken gene, specifically those in chromosome Z, the specific structure of the homology arms required to incorporate an exogenous homology template into the target sequence. The specification does not teach the specific structure of the genetic modification finally obtained or the phenotype of a chicken having any genetic modification as broadly encompassed by claim 16. The specification does not teach the specific structure of any genetic modification finally obtained in a transgenic chicken in which a construct comprising the duck RIG-I promoter or the entire duck RIG-I gene is inserted into the genome of a chicken that confers influenza resistance. 
Given the lack of guidance in the specification regarding how to overcome the unpredictability of the RIG-I promoter in chickens (Example 6) so that those of skill would be able to use the duck RIG-I promoter in transgenic chickens, specifically as an “interferon-inducible” promoter, and the lack of guidance regarding the specific structure of the target sequence, gRNAs, or exogenous homology template comprising the duck RIG-I required to confer influenza resistance to a transgenic chicken, it would have required those of skill undue experimentation to determine how to make/use a transgenic chicken comprising a construct comprising a promoter that contains SEQ ID NO: 1 operably linked to a nucleic acid sequence encoding a protein as required in claim 16, specifically to confer resistance to avian influenza infection to the chicken. 

Written Description 
Claims 3-5, 9-11, 14, 16, 19-20 remain and claims 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Withdrawn rejections
The rejection regarding making/using any promoter comprising, from 5’ to 3’, the nucleic acid sequences of SEQ ID NO: 3 and 4 (claims 1, 11, 14) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1 has been withdrawn because claim 1 has been canceled and because claims 11 and 14 have been limited to a promoter comprising the nucleic acid sequence of SEQ ID NO: 1. 
The rejection regarding making/using any promoter that is at least 85% or 90% identical to SEQ ID NO: 1 (claims 3, 17, 18) other than the entirety of SEQ ID NO: 1 has been withdrawn because claim 3 has been limited to a promoter comprising the nucleic acid sequence of SEQ ID NO: 1, and claims 17 and 18 have been canceled. 
The rejection regarding making/using any promoter that contains, from 5’ to 3, SEQ ID NO: 3 and 4, and is at least 80% identical to SEQ ID NO: 9 (claim 7) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1 has been withdrawn because the claim has been canceled. 
The rejection regarding making/using any promoter that is at least 80% identical to SEQ ID NO: 2 (claim 8) other than an interferon-inducible duck RIG-I promoter comprising the nucleic acid sequence of SEQ ID NO: 1 has been withdrawn because the claim has been canceled. 
Pending rejections
i) The specification lacks written description for any RIG-I protein that has the amino acid sequence of SEQ ID NO: 11 or a variant having an amino acid substitution in a corresponding position of another avian RIG-I (claim 5) other than the entirety of SEQ ID NO: 11. 
Claim 5 requires the vector of claim 1 encodes an RIG-I protein that has the amino acid sequence of SEQ ID NO: 11 or a variant having an amino acid substitution in a corresponding position of another avian RIG-I. 
However, the specification does not teach any RIG-I protein that has the amino acid sequence of SEQ ID NO: 11 or a variant having an amino acid substitution in a corresponding position of another avian RIG-I other than the entirety of SEQ ID NO: 11. The specification does not any assay for identifying RIG-I proteins having the desired function. The specification does not reasonably teach that any proteins that have are a variant of having an amino acid substitution in a corresponding position of another avian RIG-I exist. The specification does not reasonably correlate the entirety of SEQ ID NO: 11 to any protein containing a variant of SEQ ID NO: 11 having an amino acid substitution in a corresponding position of another avian RIG-I, particularly those that have RIG-I function. 
Accordingly, the specification lacks written description for any variant of SEQ ID NO: 11 having an amino acid substitution in a corresponding position of another avian RIG-I as broadly encompassed by claim 5 other than an RIG-I protein comprising the amino acid sequence of SEQ ID NO: 11. 
ii) The specification lacks written description for any recombinant chicken cell as broadly encompassed by claim 11 or any transgenic chicken as broadly encompassed by claim 14 comprising any promoter comprising SEQ ID NO: 1 operably linked to a nucleic acid sequence encoding a protein. 
Example 6 (pg 34) explicitly discusses the divergent phylogenetic relationship of RIG-I across avian species (Fig. 5C; pg 6, para 35). Therefore, the function of the duck RIG-I promoter of SEQ ID NO: 1 in species other than ducks was unpredictable. 
Example 7 (pg 34) is prophetic and suggests making knockin chicken cells using TALENs and ZFNs (para 136) and CRISPR (para 137). 
Example 8 (pg 36) is prophetic and suggests making knockin chickens using “the [duck RIG-I] promoter and DDX58 (RIG-I coding sequence) [or] the intact 20kb DDX58 gene” introduced into chicken PGCs using CRISPR technology (para 142).
However, the specification does not teach the specific structure of any target sequences in any chicken gene, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, or the phenotype of the recombinant chicken cell or transgenic chicken after “knockin”. 
Most specifically, the specification does not teach how the structure/function of the duck RIG-I promoter would function in the cell of claim 11, the “knockin” chicken cell of Example 7 or a transgenic chicken in claim 14. The specification does not provide any indication of how the duck RIG-I promoter will function in chicken cells as required in claim 11, or in a transgenic chicken as required in claim 14. The specification does not provide reasonable guidance that the duck promoter would be “interferon-inducible” in species other than duck. 
Paragraph 139 discusses “targeting of the gene to the region of the chicken genome where the DDX58 gene is missing [ ] because of a large scale rearrangement that reversed the arms of the Z chromosome. [ ]The gene can be inserted in the Z chromosome.” Pg 35, para 140, states “the duck DDX58 gene is inserted into the chicken Z chromosome”. However, claim 11 is not limited to a cell in which the DDX58 gene is missing or inserting a duck DDX58 gene into the chicken Z chromosome. The specification does not teach how the structure/function of the duck RIG-I promoter would function when targeted to the missing DDX58 gene or chromosome Z. The specification does not teach the specific structure of any target sequences in any chicken missing DDX58 gene or Z chromosome, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, or the phenotype of the cell or transgenic chicken cell after “knockin” into a missing DDX58 gene or chromosome Z. The specification does not provide reasonable guidance that the duck promoter would be “interferon-inducible” in any missing DDX58 gene or chromosome Z of any species.
Paragraph 140 states “One approach involves using double-strand breaks made with CRISPR/Cas9 RNA using guide RNAs targeted to the Z chromosome sequence in the gene interval adjacent to the acontinase I gene (Fig X)”; however, the figure has not been provided, the specific structure of the gRNA target sequences in “the Z chromosome sequence in the gene interval adjacent to the acontinase I gene” have not been provided. Nor are they readily apparent from any known any chicken genome alignment. 
Paragraph 140 contemplates a “DDX58 chicken cell line” used to confirm regulation of RIG-I in response to interferon (last 3 lines of pg 35); however, the structure of the DDX58 chicken cell line is not disclosed or readily apparent. 
The specification does not teach the specific structures of any chicken gene for knocking in a construct comprising the duck DDX58 (RIG-I) promoter or for knocking in a construct comprising the entire duck DDX58 (RIG-I) gene. The specification does not teach the specific structure of the genetic modification obtained or the phenotype of a chicken having any genetic modification as broadly encompassed by claim 16. The specification does not teach the specific structure of the genetic modification in which a construct comprising the duck RIG-I promoter or the entire duck RIG-I gene is inserted into the genome of a chicken that confers influenza resistance. 
Claim 11 encompasses a recombinant chicken cell in vivo or in vitro. Claim 11 is rejected for reasons of record regarding a recombinant chicken cell in a transgenic chicken. While in vitro embodiments may be envisioned, the specification lack enablement for how to use an isolated recombinant chicken cell to make a transgenic chicken, and the specification does not provide any other use for an isolated recombant chicken cell. Therefore, both in vivo and in vitro embodiments of claim 11 are included in this rejection. 
Accordingly, the specification lacks written description for how to overcome the unpredictability of the RIG-I promoter in non-duck species (Example 6) so that those of skill would be able to use the duck RIG-I promoter in chicken cells, specifically as an “interferon-inducible” promoter, and for any promoter that contains SEQ ID NO: 1 in any recombinant chicken cell in vitro or in vivo as broadly encompassed by claim 11 or any transgenic chicken in claim 14. 
iii) The specification lacks written description for any transgenic chicken that is resistant to disease caused by avian influenza infection (claim 16). 
Claim 16 requires making a transgenic chicken that is resistant to disease caused by avian influenza infection using a construct comprising a promoter comprising SEQ ID NO: 1 operably linked to a nucleic acid sequence encoding any protein.  
Examples 6 and 7 are discussed above.  
Example 8 (pg 36) is prophetic and suggests making knockin chickens using “the [duck RIG-I] promoter and DDX58 (RIG-I coding sequence) [or] the intact 20kb DDX58 gene” introduced into chicken PGCs using CRISPR technology (para 142).
However, the specification does not teach the specific structure of any target sequences in any chicken, the structure of any TALENs, ZFNs or gRNAs (used in CRISPR technology) for cutting those target sequences, the structure of any homology template for “knocking in” any exogenous genetic material, the structure of the coding region operably linked to the duck RIG-I promoter, or the phenotype of the transgenic chicken after “knockin”. The question is not whether CRISPR technology would work in chicken PGCs or making transgenic chickens. The question is whether applicants adequately taught how to make any chickens with any of the genetic modifications contemplated in the specification or as broadly encompassed by claim 16. 
Most specifically, the specification does not teach how the structure/function of the duck RIG-I promoter would function in the transgenic chicken of claim 16, specifically to confer resistance to avian influenza infection to the chicken. The specification does not provide reasonable guidance that the duck promoter would be “interferon-inducible” in a transgenic chicken. The specification does not teach what protein is required to be operably linked to the duck RIG-I promoter to confer resistance to avian influenza infection to the chicken. The specification does not teach where to incorporate a construct that confers avian influenza resistance into the genome of a chicken. The specification does not teach the specific structure of the target sequence, gRNAs, or exogenous homology template comprising the duck RIG-I required to confer influenza resistance to a transgenic chicken. 
The specification does not teach the specific structures of any chicken gene for knocking in a construct comprising the duck DDX58 (RIG-I) promoter or for knocking in a construct comprising the entire duck DDX58 (RIG-I) gene by teaching the target sequences of the endogenous gene, the specific structure of the gRNAs required to target any chicken gene, specifically those in chromosome Z, the specific structure of the homology arms required to incorporate an exogenous homology template into the target sequence. The specification does not teach the specific structure of the genetic modification finally obtained or the phenotype of a chicken having any genetic modification as broadly encompassed by claim 16. The specification does not teach the specific structure of any genetic modification finally obtained in a transgenic chicken in which a construct comprising the duck RIG-I promoter or the entire duck RIG-I gene is inserted into the genome of a chicken that confers influenza resistance. 
Accordingly, the specification lacks written description for how to overcome the unpredictability of the RIG-I promoter in chickens (Example 6) so that those of skill would be able to use the duck RIG-I promoter in transgenic chickens, specifically as an “interferon-inducible” promoter, for the specific structure of the target sequence, gRNAs, or exogenous homology template comprising the duck RIG-I required to confer influenza resistance to a transgenic chicken, or for a transgenic chicken comprising a construct comprising a promoter that contains SEQ ID NO: 1 operably linked to a nucleic acid sequence encoding a protein as required in claim 16, specifically to confer resistance to avian influenza infection to the chicken. 

Indefiniteness 
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of the amendment.

The art at the time of filing did not reasonably teach or suggest a promoter comprising the nucleic acids of SEQ ID NO: 3 and 4 from 5’ to 3’ as required in claims 1, 11, 14, 16. 
The art at the time of filing did not reasonably teach or suggest a promoter comprising the nucleic acid sequence of SEQ ID NO: 1 as required in claim 3. 
Conclusion
Claims 3, 9, 10 are allowed. Claims 5, 11, 14, 16, 19-21 are rejected. Claims 4, 5, 11, 14, 16, 19-21 are objected to. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632